Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.968 Page 1 of 13
FILED - MQ

UNITED STATES DISTRICT COUR] December 2, 2019 11:18 AM

CLERK OF COURT ,;

KOR THE WESTERN DISTRI OF Ml CH IGAN U.S, DISTRICT COURT

NORTHERN DIVISION BY mle scaNNeD ev. PAL)
14-4
JOHNNY 1100 )NS 342855 (ax No. 18 ev-69
Plountif, Hon. JANET (NEFF
~VS" Nia, MAARIER VERMAAT
ANTHONY IMMEL, et.al.

Oelindants, ,
_PUNTES OBSECTIONS 1 MAGISRATE unos
— REPORT AMO RECOMMENDATION GRANTING
DEFENDANTS” MOTION FoR SUMMARY

UDGHENT
Plantff Jihany Typ inumg pauperis , presents Hes obychors
hte Hatch shales Noveonbe Ab. 2019 and Kean mendahn ganhing

Dekondarls Jinnay sel and deayin Plauhi ffs kul 5u(d) Hoftan ad
Declaachon Exlanin id br Add buna wouy and th Types Hotua far

Dey snr: (Se ECF Nes. 0, 0, (50)
de abiechuns h he Keowt and Keammeadahen are fd within

th rpeetal tourer (14) day ot recast of stu Ret and Cecanmerdabre
pusuart 28 USL. § ae NI) (Os fad R Cu he nu) WD, teh,

Lfw.k. 12.5()
Fe the. casas, Plant chhony Tons eis whe flag

Manner;
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.969 Page 2 of 13

— Objet #1 at py oof stu React and leammendatun
“In hy seeand chelactn, Types plans +t he nxeds vc tn
fy discovery % he tan obhin Hone docunuets (1) 2017

Ciheal Inedent out fam an itadent He ocwrd iv "Pac Vat’
rib other eS (2) an ena! trom Debndoat bn! te

Detondent Chamber} and (3) Master Count Sheets fom URF Thee
[Sues soere, reused by Typins in @ mohan by compel (EF Mo 121) and
the (ut rectnty bud’ this motun, Thats ) Typ dus hot el hme

fa oblaw his addthanul discos.

Plaahtt's Objedion shrta
Uh lobe 15 200, Hays, aly, had sued ar ocr denying He

Tipps mutun fo eampel ablessng neuns meahuned abv. Keely, Plat has
Submitted a “Note Arp k Naish Jade’ Dectson to Dutract Judge on
or anand. Mlovembsr 25; 2019, in Plans declaatons (one and tus) Ar Tipps
plains tu fy he need of addthona| dutowy h sbtun te 200 Cabeal hadent
feput being shat oft promis im set utter had repuedel fr pratechin and
LMF emplyes faled pride the eed poten, heh he falar revulld mm @
Pamad, Plank aude the arma hat AF has a ply or cuir far refsng
h provide Mruan- frvicans at UNE poatichun n any giv stuahan, The Criteal
madart Kut 6 sgt to ape Similanty 1 h pret meter

Th. lly e-masl mentor in Detadeat Chankedn's Aust ieirgyatecies
gakag Hr Tepins pratechan request. Plamhtt seeks t ghein the ekcraniv
inkorahon h ddcimiie the discussion behuewn Deendans ryrd ag shi matter

2
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.970 Page 3 of 13

Because allgatons of spolaton of th (NS. Secanshut sheds ;
Ae Tppins ans fo gh fr poslolty that Deke had glan
t dy hin N redid purtch on fan the vo ban dat h comment
watkn at fe bat of te faccun Kqust hes wr
No reed fr proach at thi fine per inshguhan and stelimeat by |
fh... mphuss added Frsoner is willing be hued n gual papa»
(eophuss added) thich Plant? clans shoe Stekomnt are not fruc.

Fat the must count Shely are requested 4 aphe ard ducocy
the number f nduideal inmneks with Ah ty fin loynaad who was

mearceated at URF on Febru |. 2018 beau Dtrelet Chambedin 's
no prisoner with he let Aa leymad was mnerewatd at ULF on February
L208 hat cated He ine h le fanstued fo UME fom URE Deladants
has wade Ht ingosbk + Planttt 4 por ops shar Summary
Jig natin ;

nak A dale Judge's R and R ct pg 8 it we stokd, the
ny de | ned fo addeess whether Topi sahshd 4h abychve
prong Deeause he fail h met He stb pracy. Whereas she abychie
Cong cat, an inet, must show et he was “incaeecetd under cond hon’
pesiny 6 ls Substantial nl oF Sera hem frame, SUS, at 634,

i “pr mM Detdants wtthheld infacnahun hy dulcng inns with the
last nan Lyra fran OS doabac, peewtiy fact ton cseblohing
hs aby prong shat shi vc in hi homeide conichan Cae has Q

3
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.971 Page 4 of 13

(elativy at ORF name "faye "(lyourd ) Ht ut 0 hit

out on bum far situation sai his relative. Wthin she dew
pe all Anican- Amencan pnmatts that bares the lest name

nd Was remo bom Ons. In fect Detodact Chamberkn
povided an aPtdaut’ 4+ te Court fi least 0 dea
Account of hs imiesyaton, Dellant Chambyrtin clad that .
Thomas lay FY570N wus urd aay on the OMS detubee but the
seruashot sheet submit by this Drdent dd not alia hye
{his pore prsunu, Nor wus His prsorer Thamnas Reyna Hysol
ideah hed in the uncedockd Om seenshds submited by this

Plant That, the lout stuuld Grunt Me Tippin Sb Mohan
ard dy Summary Judy fu Dekadaats,

    
 
 

Le
a

G kway wed |
“Fons alto wishs f "Wolo, the stasun” why Deluoat Chomberhn
all remit nant a hs OWS. Search, This sue cues ras
by “pps in his Motto te Hany 00 Spoluhon of Eindence.,
(GE No. 12) ain, He lout rently dd fel matun beeauw
he fad Show thet any fidence, wats ldnid” or atad.”
On Nowmber 15, 2019 Haguhate Jud eran made the ddemmayn
jhat Thana’ Kwa TASIONY Way rand was on the ‘yen fg ¢ OTS
rans beau Haychat Ji dusconrd Thomas Rayna FYS204 on the

     

4
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.972 Page 5of13

Seeond page of OMS Sounshot sheets deted Odober 18, 2014,

Ts infrahon wes not on CTS dmg thc months of scenery
Mocour, 1S not Kowa valet i mnfarrahon avaulabh on

O15 gud privnes ast name layrand are toclual and lat

th has Judy bad dekrmin hin the Octobe (g, 2004 Me
OF Tras leyrvnd *AS20H wns on OTS ised an oder dena
Plow t ‘ fect hy aharu on polation ot edune. Ayan, Plank tt

males th oni thet dart ( hambedn chlo all poke

prsuners Ww the lett ume Kay who sot seenceatd at ORF on
cbnuay Lod im od nt I provi He Tas with protechon the

lout 1s aed 4s tule #his_ mde peel and gaat Hh Top
Q hen on Spulaha of eurdiney.

. Dyechon®3 qt tthe Kut and Peeammendactun
“Fl I hats that he neds ti L atseovey beamse
Da id fr ry rua te Sam - hi kesey al but
Tgp fald th friuely ie, ony of Huse (SCS im a otun fh tonpel
dala Rios el ws cy 5208, CE de)
Accocngly, Tipps has fuld f show that any adchona| decoy 1S
nde 19 hs oe

mts Objection Stateme |
Pn uns unde oblar he ens of ri Rut leh
of Daaumats hat wn whieh on quid fy Submet ow votbatim language ot the

5
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.973 Page 6 of 13

Ftqust Wh all do respect fo the Cut, PlanhfF recently
found his capics of hou ry west. And bury thet Ascastry Is
talld he anumert 1 a Act 0 do mmotun compel we
fild in January 2oif, Whew H agitate dh « did hd mun because
Mh pps dd at provide « Oopy or vecbtun ba of tee rquett This
lout was adfessel with his issue in a fen oF an appeal, Ay Ayal 12. 2009
if it © pass th Cuct +h pertcular abychan is pe —
Pecsnsdeatian of the prevous ssi. Documcats sun af the shelancat- meet
by flan iP at URF Me ing pootechan on february [ 14 and th
note sl onder his tll dear were al dscamals staal b Dkndent
Chanberin and he fuld Hi prot esc deunats ding due. whore
he clus that hoe lar cen not be Fund. Withoat "7 of
thy meleael utd H, Typo (an not pre p44 poly gps DMendan
ere went, The Curt ts atled 4 dy Dekndants Summary
dyna J (an yp lent aldshund dcwey if agpuspra,

Lojeon® "4 gt p ipl of th kout and Keun wadabun
1 U

“Hece, rdicsynd sud ily H 4, 20/4, tindln
he ds cna deadh a: "hkl “i or at mM eb. ol =

ds pastiv, motuns be fikd me okra D “Me ed the stove
lala, (GE No, ita). Detindans tl an oder ” hd

~ a by Senay Sudymeat belo the deadln.
dundauts’ mah was I cM prematucly

b
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.974 Page 7 of 13

Plant ts Objeckan Statue | /
hk Fioons argues Debudants Ald ur Saninas J mal
Premaucly In i i not provid Plank with re nal
willy she dsonay phas, His at i ft thd Debadat- H papery
file digs mohun with Ame prone ly burt ode. Sutin mn
tums tase Iw and Plank abilty bo oppo Dreadank
Summary siden ihe ss ws hd premature beens
al duels ged wee oa prided. the Sth Caeut reegincd
this dam in iggers V. Cany bel 662 Fad U8) [GA Car, sik
whew te PlainhA wos not pralded — ducanay thin +h i

himc, ater the dotact eaudt gear Deledaats motans fir
Summary gnu the ath Ciouet reucied and es the ohct eur
{

fs reagan dvcnury, Nore unporaaty, the fact hat he Typ we
wndl h bhi hi ln Vee f OS detuned Md

fall i) address thet dk Hans In Nur fesponns, hah the nud
thanng spill Feudnee & obvoes and imminent. the Court
ny ald fy day Sunmay Jidgauat

uth #5 ( o 9-10 of the Kou aod keam madyhan
een in adiguately inwshuatd. this 1 te had 0 th
la bd in frat he Jogus jie ; Mindat Chemkin ml nf
tind an indvideal awh she last name foeynand who cms wniccar
at DEF di eluant hme goad, In he opian ofthe
nda

Uindersuned fb ,
tp ns Al — wut not deh uckly nde areal in mvestgating

 

7
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.975 Page 8 of 13

Pout tis Qbycchon Statement
Nagata dye exoreously turd spat Do banat
Investigate is pu a He Cut tuk fy acKnagl a ey /
names frm OTS that Deerdanks tld gic en tiplanaton. The fart that
Thos Keynind 45014 was racy se doled anes remaudl fram Omi
th bet it Thonas Keyrual Hsgqiy ham was not on the unreduckd
OMS. seeenstets proudal by lant whit induces Hat i porkeular
indvideal inmate, ens dle i alin with our mele name in
bad fut fo obstruct Plants abilty asvit his claw. The name
"Al wus quer and Dekedanls dd od ineshga any d ther clams, the
actual iueshyattn Dekadats conducted , Maat cortnds us illgal
Od defeat julpeat shuld a fact be uted and dg ud
in hi favor Mr contends Delanders Aue dibuate IN In
gag fis claus Theale, the Court & asked day suena

sedge

eet a ts a a Keammuadation Tink
e t Sand Til at wis sto Conshtuhanal veo wn,
le T an ante d h qual fd Immunity,"

Plants Obiechia Gphaval

Me Tips te aqumeat te ich, alle) or shou me
an Eighth fntelnunt aa fuhanal odie ef vga Ad
thak Pant ws hanstd fh LE hee tata }) at ULE

 

g
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.976 Page 9 of 13

len fv otter inmats fh - A Ty pins
fi oh had ot inturmaten vty ( SAM met Md
billawed hn io f Delendaats did nit Inv le t fie

rad at LMF but in | she sthuhon at UKE Deu dtd’
abn het a feyna larly wis & incartated at ULF

6 h bruary |. 208 Md remove Hist hams and denied flank
pc th % Topas lau: Debadaat wok tobe, meeandact sepact
ainst PlurkAt in actr fr bun ty w back. ty Cedar wher a

- eristd, Now Ueendants | ie thar achans by clumn,

was ro inmets at VEE on fe | wad thet ne ye han
Kayiniad, la refeanee b shar clam, Deeadanls submited a

[ acted alle ons serenshut Hat ¢ clay I demanstrete nane

delet, “whoa afachng a lgitimute Reason hy tha dlchuns Th

Oe lid, wa in tt of fdr Aut suc wth a consfitehenal
Violation. ihuby the Court 1s ag fo nd Deeds voleed Hr
Tppia borshuhonal ight and tind Dekendants ae not ntitled fi
quate Imnuniy
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.977 Page 10 of 13

Obychon*® 4 at pal ot _ th kout und Kesmmadeln
“pins metion show be dnud fr s0ecal mass, Fist
described” above, pin ka fated ty shud tt hi Cath Arendeat
fights. mac violet and the anda ro respettlly. recommen that the

\,

Court dismiss this tase Sind j Types dd nat indude Hi quoted
peli in ko tonplat. The, Tppis ws no loer sncwrcetatd at LMF

s

fourth souks qenecally do not fh interfere with +e hing iP pruon
rv hina iy ntecteente by the teal courts in the

tdmnatrctan of shat prisons bs necessarily disrupt “
Plt’ Obyctan Steen
Plautift has mentored and estdlohed thet Decadants did

Viole his Eighth rundreat agit fir filure hy proud grok und
the oustitron and the Cow 15 ak not Ao domes is Ces beau

Dados dl spol eudence, Aneaer, actclng toe Maquhot
ides Maer 5: 20 aly as oF Ootar Me 204 5 ltd
roms He. Tops had el reat ore fill. lich again
Ind cates shia within Hie dstoty phar. oka fat: td
his orginal anlont, he was eraware, tht ure wh a homicide

shut in which occured at LMF in 2017 further, Mirean- Amecans
obs “at mf a feed Man Fam white inmates, Because

Hr Tipps iS no lager at LAF dees It excuse Defeats mocardu

0
Case 2:18-cv-00069-JTN-MV ECF No. 159 filed 12/02/19 PagelD.978 Page 11 of 13

fe tale + aude Afican-Ameccan protechon as protded
f whit, inmates. i declaratory @ ult bf adil and guid
because, LANF employes and the admunstatin dees not handle
poten It west wm Afriean- Ainericans appro he mation
Ald Ny Ta is 4 Sigpston in onde fy Qsure franspareney
Areas shoe 6 10 Mtcan- Anencans employe at LF Aud
ther IS Q my of racial discaminatan qt LMF The Court
may at ntertee With she fe of prsun employes buf ome
Hype of tosluthn is needed esac all ameacans cluding
Mncay decendanls are pe equally protected under te law of
#he conshhen of 4h United Shes.
fy shee Mons flan Sehony Ti asl the luut
I

H ssa a declaretoey udyrunt eraing 'gedbchan at LINE 6°
al HO facilches as Fe leks il das

    

itd
my et al
ci Y
Dated ‘ November 24. 2014 Nanstee, as, wild

(l
bornsd belted EEE peep ULL ta peda tadeat TE

 
 
